Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 27, 2019

                             Nos. 04-19-00192-CR & 04-19-00193-CR

                                        John Joe AVALOS,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2018CR7068 & 2018CR10374
                          Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         The parties’ joint motion to abate and remand is granted. We order these appeals
ABATED and the cases REMANDED for the trial court to make a factual finding as to whether
appellant is intellectually disabled by December 17, 2019. We order any finding reduced to
writing and filed in a supplemental clerk’s record within 5 days after the finding is made. We
further order this appeal reinstated upon the filing of the supplemental clerk’s record containing
the trial court’s finding.

           It is so ORDERED on November 27, 2019.

                                                              PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court